PER CURIAM.
The respondent, City of Miami, confessed error before this Court at time of oral argument. Its position, with respect to both of the alternative theories that the document sought to be protected was either work product or not subject to Chapter 119, Florida Statutes (The Florida Public Record Act), is, in the court’s view, frivolous and utterly without merit.
Accordingly, certiorari is granted and fees in amount of $2,000.00 are awarded to the petitioner pursuant to Section 57.105, Florida Statutes (1978) and Section 119.12, Florida Statutes (1975).
Certiorari granted.